REISSUED FOR PUBLICATION
                                                                               MAR 9 2021
                                                                                OSM
                                                                    U.S. COURT OF FEDERAL CLAIMS
        In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-469V

    ************************* *
                                *
    BARBARA PLOWMAN,            *
                                *                          UNPUBLISHED
                                *
                    Petitioner, *
                                *                          Special Master Katherine E. Oler
    v.                          *
                                *
                                *                          Filed: December 18, 2020
    SECRETARY OF HEALTH AND     *
    HUMAN SERVICES,             *                          Interim Attorneys’ Fees and Costs
                                *
                                *
                    Respondent. *
                                *
    ************************* *

Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.
Mollie D. Gorney, U.S. Department of Justice, Washington, DC, for Respondent.

          DECISION AWARDING INTERIM ATTORNEYS’ FEES AND COSTS1

       On March 30, 2018, Barbara Plowman (“Petitioner”) filed a petition for compensation in
the National Vaccine Injury Compensation Program (the “Vaccine Program”)2 alleging that the
influenza vaccine she received on November 2, 2016 caused her to develop a Shoulder Injury
Related to Vaccine Administration (“SIRVA”). Pet. at 1, ECF No. 1. At the time, Petitioner was
represented by Mr. Jeffrey S. Pop. On February 11, 2020, Petitioner filed a motion indicating that

1
  Because this unpublished Decision contains a reasoned explanation for the action in this case, I intend to
post this Decision on the United States Court of Federal Claims’ website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2012)). This means the Decision will be available to anyone with access to the
internet. As provided by 42 U.S.C. § 300aa-12(d)(4)(B), however the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the Decision in its present form will be available. Id.
2
  The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine
Act” or “the Act”). Individual section references hereafter will be to § 300aa of the Act (but will omit that
statutory prefix).



                                                      1
she intended to search for new counsel to represent her. ECF No. 36 at 1-2. On December 14,
2020, I dismissed the case for a failure to prosecute. ECF No. 46.

        On June 9, 2020, Petitioner filed a Motion for Attorneys’ Fees and Costs. Fees App., ECF
No. 38. Petitioner requested attorneys’ fees in the amount of $16,108.20 and costs in the amount
of $4,867.303 for a total of $20,975.50. Fees App., Ex. 1 at 1. Petitioner did not personally incur
any costs in the prosecution of this case. Id. at 5. On June 11, 2020, Respondent filed a response
stating it is within my discretion to award interim attorneys’ fees and costs. Fees Resp., ECF No.
40. Respondent “defers to [me] to determine whether or not petitioner here has met the legal
standard for interim fees and costs award.” Id. at 2-3.

       For the reasons discussed below, I hereby GRANT IN PART Petitioner’s application and
award a total of $20,448.40 in interim attorneys’ fees and costs.

    I.      Legal Standard

         A. Interim Attorneys’ Fees and Costs

       The Federal Circuit has held that an award of interim attorneys’ fees and costs is
permissible under the Vaccine Act. Shaw v. Sec’y of Health & Hum. Servs., 609 F.3d 1372 (Fed.
Cir. 2010); Avera v. Sec’y of Health & Hum. Servs., 515 F.3d 1343 (Fed. Cir. 2008). In Cloer, the
Federal Circuit noted that “Congress [has] made clear that denying interim attorneys' fees under
the Vaccine Act is contrary to an underlying purpose of the Vaccine Act.” Cloer v. Sec’y of Health
& Hum. Servs., 675 F.3d 1358, 1361-62 (Fed. Cir. 2012).

         In Avera, the Federal Circuit stated, “[i]nterim fees are particularly appropriate in cases
where proceedings are protracted, and costly experts must be retained.” Avera, 515 F.3d at 1352.
Likewise, in Shaw, the Federal Circuit held that “where the claimant establishes that the cost of
litigation has imposed an undue hardship and there exists a good faith basis for the claim, it is
proper for the special master to award interim attorneys' fees.” 609 F.3d at 1375. Avera did not,
however, define when interim fees are appropriate; rather, it has been interpreted to allow special
masters discretion. See Avera, 515 F.3d; Kirk v. Sec’y of Health & Hum. Servs., No. 08-241V,
2009 WL 775396, at *2 (Fed. Cl. Spec. Mstr. Mar. 13, 2009); Bear v. Sec’y of Health & Hum.
Servs., No. 11-362V, 2013 WL 691963, at *4 (Fed. Cl. Spec. Mstr. Feb. 4, 2013). Even though it
has been argued that a petitioner must meet the three Avera criteria -- protracted proceedings,
costly expert testimony, and undue hardship -- special masters have instead treated these criteria
as possible factors in a flexible balancing test. Avera, 515 F.3d at 1352; see Al-Uffi v. Sec’y of
Health & Hum. Servs., No. 13-956V, 2015 WL 6181669, at *7 (Fed. Cl. Spec. Mstr. Sept. 30,
2015).



3
  Petitioner’s Motion breaks this number down into two separate costs: Attorneys’ costs, valued at
$3,492.30, and expert fees for Dr. Younger, valued at $1,375.00. However, the attorneys’ costs include a
$2,000.00 advance paid to Dr. Younger. Fees App. at 5. Accordingly, in this Decision, I have noted that
Petitioner is requesting $3,375.00 in costs related to Dr. Younger.

                                                   2
        A petitioner is eligible for an interim award of reasonable attorneys’ fees and costs if the
special master finds that a petitioner has brought his petition in good faith and with a reasonable
basis. §15(e)(1); Avera, 515 F.3d at 1352; Shaw, 609 F.3d at 1372; Woods v. Sec’y of Health &
Hum. Servs, 105 Fed. Cl. 148 (2012), at 154; Friedman v. Sec’y of Health & Hum. Servs., 94 Fed.
Cl. 323, 334 (2010); Doe 21 v. Sec’y of Health & Hum. Servs., 89 Fed. Cl. 661, 668 (2009); Bear,
2013 WL 691963, at *5; Lumsden v. Sec’y of Health & Hum. Servs., No. 97-588V, 2012 WL
1450520, at *4 (Fed. Cl. Spec. Mstr. Mar. 28, 2012).

       B. Good Faith

        The good faith requirement is met through a subjective inquiry. Di Roma v. Sec’y of Health
& Hum. Servs., No. 90-3277V, 1993 WL 496981, at *1 (Fed. Cl. Spec. Mstr. Nov. 18, 1993). Such
a requirement is a “subjective standard that focuses upon whether [P]etitioner honestly believed
he had a legitimate claim for compensation.” Turner v. Sec’y of Health & Hum. Servs., No. 99-
544V, 2007 WL 4410030, at *5 (Fed. Cl. Spec. Mstr. Nov. 30, 2007). Without evidence of bad
faith, “petitioners are entitled to a presumption of good faith.” Grice v. Sec’y of Health & Hum.
Servs., 36 Fed. Cl. 114, 121 (1996). Thus, so long as Petitioner had an honest belief that his claim
could succeed, the good faith requirement is satisfied. See Riley v. Sec’y of Health & Hum. Servs.,
No. 09-276V, 2011 WL 2036976, at *2 (Fed. Cl. Spec. Mstr. Apr. 29, 2011) (citing Di Roma, 1993
WL 496981, at *1); Turner, 2007 WL 4410030, at *5.

       C. Reasonable Basis

        Unlike the good-faith inquiry, an analysis of reasonable basis requires more than just a
petitioner’s belief in his claim. Turner, 2007 WL 4410030, at *6-7. Instead, the claim must at
least be supported by objective evidence -- medical records or medical opinion. Sharp-Roundtree
v. Sec’y of Health & Hum. Servs., No. 14-804V, 2015 WL 12600336, at *3 (Fed. Cl. Spec. Mstr.
Nov. 3, 2015).

        While the statute does not define the quantum of proof needed to establish reasonable basis,
it is “something less than the preponderant evidence ultimately required to prevail on one’s
vaccine-injury claim.” Chuisano v. United States, 116 Fed. Cl. 276, 283 (2014). The Court of
Federal Claims affirmed in Chuisano that “[a]t the most basic level, a petitioner who submits no
evidence would not be found to have reasonable basis….” Id. at 286. The Court in Chuisano found
that a petition which relies on temporal proximity and a petitioner’s affidavit is not sufficient to
establish reasonable basis. Id. at 290. See also Turpin v. Sec'y Health & Hum. Servs., No. 99-
564V, 2005 WL 1026714, at *2 (Fed. Cl. Spec. Mstr. Feb. 10, 2005) (finding no reasonable basis
when petitioner submitted an affidavit and no other records); Brown v. Sec'y Health & Hum. Servs.,
No. 99-539V, 2005 WL 1026713, at *2 (Fed. Cl. Spec. Mstr. Mar. 11, 2005) (finding no reasonable
basis when petitioner presented only e-mails between her and her attorney).

        Temporal proximity between vaccination and onset of symptoms is a necessary component
in establishing causation in non-Table cases, but without more, temporal proximity alone “fails to
establish a reasonable basis for a vaccine claim.” Chuisano, 116 Fed. Cl. at 291.




                                                 3
        The Federal Circuit has stated that reasonable basis “is an objective inquiry” and concluded
that “counsel may not use [an] impending statute of limitations deadline to establish a reasonable
basis for [appellant’s] claim.” Simmons v. Sec’y of Health & Hum. Servs., 875 F.3d 632, 636 (Fed.
Cir. 2017). Further, an impending statute of limitations should not even be one of several factors
the special master considers in her reasonable basis analysis. “[T]he Federal Circuit forbade,
altogether, the consideration of statutory limitations deadlines—and all conduct of counsel—in
determining whether there was a reasonable basis for a claim.” Amankwaa v. Sec’y of Health &
Hum. Servs., 138 Fed. Cl. 282, 289 (2018).

        “[I]n deciding reasonable basis the [s]pecial [m]aster needs to focus on the requirements
for a petition under the Vaccine Act to determine if the elements have been asserted with sufficient
evidence to make a feasible claim for recovery.” Santacroce v. Sec’y of Health & Hum. Servs.,
No. 15-555V, 2018 WL 405121, at *7 (Fed. Cl. Jan. 5, 2018). Special masters cannot award
compensation “based on the claims of petitioner alone, unsubstantiated by medical records or by
medical opinion.” 42 U.S.C. § 300aa-13(a)(1). Special masters and judges of the Court of Federal
Claims have interpreted this provision to mean that petitioners must submit medical records or
expert medical opinion in support of causation-in-fact claims. See Waterman v. Sec'y of Health &
Hum. Servs., 123 Fed. Cl. 564, 574 (2015) (citing Dickerson v. Sec'y of Health & Hum. Servs., 35
Fed. Cl. 593, 599 (1996) (stating that medical opinion evidence is required to support an on-Table
theory where medical records fail to establish a Table injury).

        When determining if a reasonable basis exists, many special masters and judges consider
a myriad of factors. The factors to be considered may include “the factual basis of the claim, the
medical and scientific support for the claim, the novelty of the vaccine, and the novelty of the
theory of causation.” Amankwaa, 138 Fed. Cl. at 289. This approach allows the special master to
look at each application for attorneys’ fees and costs on a case-by-case basis. Hamrick v. Sec’y of
Health & Hum. Servs., No. 99-683V, 2007 WL 4793152, at *4 (Fed. Cl. Spec. Mstr. Nov. 19,
2007).

   II.      Discussion

         A. Undue Financial Hardship

         The undue hardship inquiry looks at more than just financial involvement of a petitioner;
it also looks at any money expended by petitioner’s counsel. Kirk, 2013 WL 775396, at *2 (finding
“the general principle underlying an award of interim fees was clear: avoid working a substantial
financial hardship on petitioners and their counsel.”). As the Interim Motion points out, Petitioner
informed Mr. Pop that she was seeking different legal representation on February 4, 2020. Fees
App. at 2. Mr. Pop accordingly withdrew as Petitioner’s attorney on June 15, 2020. ECF No. 41.

         In Woods v. Sec’y of Health & Hum. Servs., the Court of Federal Claims recognized that
an award of interim fees is appropriate where a petitioners’ attorney is withdrawing. 105 Fed. Cl.
148, 154 (Fed. Cl. 2012); see also Golm v. Sec’y of Health & Hum. Servs., No. 11-557V, 2013
U.S. Claims LEXIS 1009 (Fed. Cl. Spec. Mstr. July 7, 2013) (same). Special Masters have
routinely awarded interim fees to Petitioner’s original counsel when they are proceeding through
litigation with new representation. See Putnam v. Sec’y of Health & Hum. Servs., No. 16-1273V,

                                                 4
2017 U.S. Claims LEXIS 963, at *5 (Fed. Cl. Spec. Mstr. July 18, 2017); Lumsden v. Sec’y of
Health & Hum. Servs., No. 97-588V, 2012 U.S. Claims LEXIS 446 (Fed Cl. Spec. Mstr. Mar. 28,
2012) (same).4

        I also note that the COVID-19 pandemic has had a significant impact on the United States
economy and such impact has been recognized by this court. See Monge-Landry v. Sec'y of Health
& Hum. Servs, No. 14-853V, 2020 U.S. Claims LEXIS 1250, at *14-15 (Fed. Cl. Spec. Mstr. Jun.
30, 2020) (recognizing the COVID-19 pandemic's continued disruption of the airline industry in
its calculation of appropriate interim fees).

        Given these unprecedented economic circumstances, the time already spent litigating this
case, and the fact that this case has been dismissed, I find that the Petitioner would suffer undue
hardship in the absence of an award of attorneys’ fees and costs.

        B. Good Faith and Reasonable Basis

         Respondent has not raised any specific objection to the good faith or reasonable basis for
this claim and leaves such a determination to my discretion. See Fees Resp. I find that the petition
was filed in good faith.

         As discussed above, the threshold for reasonable basis is a much lower standard than the
burden to prove entitlement to compensation by preponderant evidence. In making a reasonable
basis determination, I must look at a totality of circumstances, taking into account the factual basis
for the claim, and the medical and scientific support offered. Petitioner has filed an extensive
amount of medical records. See Exs. 1-18. Furthermore, Petitioner has submitted an expert report
from Dr. Edward Younger. Ex. 19. Dr. Younger is a board-certified orthopedic surgeon and has
practiced for over 30 years in the Sacramento, California area. Id. He also has authored four
publications and has delivered numerous presentations on the subject of orthopedic surgery. Ex.
20 at 2-3. With the medical records and expert reports provided, such evidence is sufficient to
justify the filing of this Petition. I therefore find the Petition was filed with reasonable basis.

       As there is no other reason to deny the award of interim attorneys’ fees and costs, I will
award Petitioner’s reasonable fees and costs in this instance.

        C. Attorneys’ Fees

        Petitioner requests a total of 16,108.20 in attorneys’ fees. Fees App. at 4.

                i. Reasonable Hourly Rate

       A reasonable hourly rate is defined as the rate “prevailing in the community for similar
services by lawyers of reasonably comparable skill, experience and reputation.” Avera, 515 F.3d
at 1348 (quoting Blum, 465 U.S. at 896 n.11). In general, this rate is based on “the forum rate for

4
 In this case, although Petitioner proceeded pro se rather than with new representation, she did so of her
own volition.

                                                    5
the District of Columbia” rather than “the rate in the geographic area of the practice of [P]etitioner's
attorney.” Rodriguez v. Sec'y of Health & Hum. Servs., 632 F.3d 1381, 1384 (Fed. Cir. 2011)
(citing Avera, 515 F. 3d at 1349).

        McCulloch provides the framework for determining the appropriate compensation for
attorneys' fees based upon the attorneys' experience. See McCulloch v. Sec'y of Health & Hum.
Servs., No. 09–293V, 2015 WL 5634323 (Fed. Cl. Spec. Mstr. Sept. 1, 2015). The Office of
Special Masters has accepted the decision in McCulloch and has issued a Fee Schedule for
subsequent years.5

      Petitioner requests the following hourly rates for the attorney and paralegals who have
worked on this matter to date:

                         Name                          2017-2018           2019-2020
            Jeffrey S. Pop                              $420.00             $453.00
            Alexandra B. Pop                            $225.00             $262.00
            Law Clerks                                  $125.00             $138.00

The requested rates for paralegals, Ms. Pop, and Mr. Pop are consistent with what they have
previously been awarded. See generally Fees App. at 4-5. Accordingly, I find the requested rates
to be reasonable and find that no adjustment is warranted.

                ii. Hours Reasonably Expended

      Attorneys' fees are awarded for the “number of hours reasonably expended on the litigation.”
Avera, 515 F.3d at 1348. Ultimately, it is “well within the Special Master's discretion to reduce
the hours to a number that, in [her] experience and judgment, [is] reasonable for the work done.”
Saxton ex rel. Saxton v. Sec'y of Health & Hum. Servs., 3 F.3d 1517, 1522 (Fed. Cir. 1993). In
exercising that discretion, special masters may reduce the number of hours submitted by a
percentage of the amount charged. See Broekelschen v. Sec'y of Health & Hum. Servs., 102 Fed.
Cl. 719, 728-29 (2011) (affirming the special master's reduction of attorney and paralegal hours);
Guy v. Sec'y of Health & Hum. Servs., 38 Fed. Cl. 403, 406 (1997) (affirming the special master's
reduction of attorney and paralegal hours). While attorneys may be compensated for non-attorney-
level work, the rate must be comparable to what would be paid for a paralegal or secretary. See
O'Neill v. Sec'y of Health & Hum. Servs., No. 08–243V, 2015 WL 2399211, at *9 (Fed. Cl. Spec.
5
 The 2015–2016 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys-Forum-Rate-Fee-Schedule2015-2016.pdf.
The 2017 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys-Forum-Rate-Fee-Schedule-2017.pdf.
The 2018 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule
%202018.pdf.
The 2019 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule
%202019.pdf.
The hourly rates contained within the schedules are updated from the decision in McCulloch, 2015 WL
5634323.

                                                   6
Mstr. Apr. 28, 2015). Clerical and secretarial tasks should not be billed at all, regardless of who
performs them. See, e.g., McCulloch, 2015 WL 5634323, at *26.

        Petitioner’s counsel has provided a breakdown of hours billed and costs incurred. Fees
App., Ex. A. I find the hours to be largely reasonable but a slight reduction in the number of hours
billed is necessary for the billing of administrative tasks. Notably, Mr. Pop’s hours included the
review of CM/ECF notifications, thus, I will subtract 0.5 hours6 from Mr. Pop in 2017-2018, and
0.7 hours7 from Mr. Pop in 2019-2020, for a reduction of $527.10 (0.5 x $420.00 + 0.7 x $453.00).

           Total attorneys’ fees to be awarded: $15,581.10.

           D. Reasonable Costs

       Petitioner requests a total of $4,867.30 in costs, which includes obtaining medical records,
medical literature, postage costs, the Court’s filing fee, and expert report fees. Fees App., Ex. A. at
41-43.

                  i. Petitioner’s expert costs

        Petitioner requests $3,375.00 for costs related to expert Dr. Edward Younger. Dr. Younger
billed this amount for the preparation of his report in this matter. Fees App., Ex. 3 at 2-3. Dr.
Younger has been previously awarded his requested rate and I see no reason to disturb this request.
Isaacson v. Sec'y of Health & Hum. Servs., No. 14-1056V, 2019 U.S. Claims LEXIS 534 (Fed. Cl.
Spec. Mstr. April 23, 2019); see also Shaver v. Sec’y of Health & Hum. Servs., No. 10-515V, 2019
U.S. LEXIS 199 (Fed. Cl. Spec. Mstr. Feb. 22, 2019). I have reviewed the detailed breakdown of
hours spent preparing this report by Dr. Younger and find the time he billed to be reasonable. I
therefore award expert costs related to Dr. Younger in full.

                  ii. Miscellaneous costs

        Petitioner requests $1,492.30 in other miscellaneous costs, including the obtaining of
medical records, Fed-Ex shipping, and the Court’s filing fee. I have reviewed all miscellaneous
costs for which compensation is requested as well as the supporting documentation. I find these
costs to be reasonable. Thus, I award Petitioner’s requested costs in full.

           Total costs to be awarded: $4,867.30.

    III.      Conclusion




6
 See entries of 4/3/2018 (0.1 hours); 5/17/2018 (0.1 hours); 6/8/2018 (0.1 hours); 8/8/2018 (0.1 hours); and
12/4/2018 (0.1 hours).
7
  See entries of 2/5/2019 (0.1 hours); 4/2/2019 (0.1 hours); 4/3/2019 (0.1 hours); 5/8/2019 (0.1 hours);
8/7/2019 (0.1 hours); 10/15/2019 (0.1 hours); and 12/12/2019 (0.1 hours).

                                                     7
        Accordingly, in the exercise of the discretion afforded to me in determining the propriety of
interim fee and cost awards, and based on the foregoing, I GRANT IN PART Petitioner’s
application, as follows:

       A lump sum in the amount of $20,448.40, representing reimbursement of Petitioner’s
       interim attorneys’ fees and costs in the form of a check jointly payable to Petitioner and her
       former attorney.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with this decision.

       A copy of this decision shall be mailed to Petitioner by regular first-class mail at the
following address:

       Barbara Plowman
       9514 Diggs Gap Road Lot 3
       Heiskell, Tennessee 37754

       A copy of this decision shall also be e-mailed to Petitioner at barbaraplowman@yahoo.com.

       A copy of this decision shall be mailed to Petitioner’s former attorney, Mr. Jeffrey S. Pop,
by regular first-class mail at the following address:

       Jeffrey S. Pop
       Jeffrey S. Pop & Associates
       9150 Wilshire Boulevard
       Suite 241
       Beverly Hills, CA 90212-3429

      Any questions regarding this Decision may be directed to my law clerk, Neil Bhargava, at
202-357-6351, or by email at neil_bhargava@cfc.uscourts.gov

       IT IS SO ORDERED.

                                                              s/ Katherine E. Oler
                                                              Katherine E. Oler
                                                              Special Master




                                                 8